UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8, 2010 CHEYENNE RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-140204 76-0672176 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 7305 Calle Sagrada Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:(661) 332-0882 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers;Compensatory Arrangements of Certain Officers Effective March 8, 2010, Robert A. Bell resigned as Secretary and Director of Cheyenne Resources Corporation (the “Company”).In submitting his resignation, Mr. Bell did not express anydisagreement with the Companyon any matter relating to the registrant’s operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cheyenne Resources Corporation Date: March 30, 2010 By: /s/ Thomas Cunningham Thomas Cunningham, Chief Executive Officer 3
